           Case 1:19-cv-02127-VEC Document 12 Filed 03/22/19 Page 1 of 1



      quinn emanuel            trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 |     TEL   (212) 849-7000 FAX (212) 849-7100




                                                                                                     WRITER'S DIRECT DIAL NO.
                                                                                                               (213) 443-3200

                                                                                                    WRITER'S EMAIL ADDRESS
                                                                                              johnquinn@quinnemanuel.com



March 21, 2019



The Honorable Valerie E. Caproni
United States District Judge
40 Foley Square
New York, New York 10007

Re:     EMI April Music Inc., et al. v. Kanye West, et al., Case No. 1:19-cv-02127-VEC

Dear Judge Caproni:

Pursuant to the Court’s Individual Practices, Plaintiffs EMI April Music Inc. and EMI
Blackwood Music Inc. and Defendants Kanye West and West Brands, LLC respectfully submit
the attached Stipulation and [Proposed] Order for a Stay of the above-entitled action.

As set forth in detail in the stipulation, the parties submit the stipulation and request for a stay
because they wish to explore the potential for a resolution of this action, and believe a stay would
benefit the parties and the Court by enabling the parties to engage in meaningful discussions in
an attempt to resolve this action without having to incur the burden and expense of litigation and
motion practice.

All parties agree to the stipulation, which extends all case deadlines by 60 days from March 15,
2019. As a result, Defendants’ response to the Complaint currently due April 3, 2019 would be
due June 3, 2019, and the Initial Pretrial Conference currently set for May 10, 2019 would be set
for July 9, 2019. The parties have not previously sought a stay or any extensions of time.

Respectfully submitted,                                         Respectfully submitted,

 /s/ Robert A. Jacobs                                             /s/ John B. Quinn
Robert A. Jacobs                                                John B. Quinn
Counsel for Plaintiffs                                          Counsel for Defendants


Attachment: Stipulation and [Proposed] Order
cc:   All counsel of record

      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
